ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-272, concluding that JAMES A. KEY, JR., of FORDS, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 1.15(d)(negligent misappropria*303tion of client funds) and Rule 1:21-6 (recordkeeping violations), and good cause appearing;
It is ORDERED that JAMES A. KEY, JR., is hereby reprimanded; and it is further
ORDERED that respondent shall enroll in. and complete a course in trust accounting approved by the Office of Attorney Ethics within six months of the filing date of this Order and shall submit satisfactory proof of completion thereof to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.